Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 1 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 2 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 3 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 4 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 5 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 6 of 10
                    Case 1:19-bk-12274-VK                            Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48                                             Desc
                                                                     Main Document     Page 7 of 10

 Fill in this information to identify the case:
 Debtor name RDFORD PROPERTIES, INC.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 California TD                                                   Foreclosure            Disputed                                                                                  $0.00
 Specialists                                                     Trustee                Subject to
 8190 East Kasier                                                                       Setoff
 Blvd.
 Anaheim, CA 92808




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                            Main Document     Page 8 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       RDFORD PROPERTIES, INC.
                       7215 Canby Ave.
                       Reseda, CA 91335


                       Matthew Abbasi
                       ABBASI LAW CORPORATION
                       8889 WEST OLYMPIC BLVD.
                       SUITE 240
                       BEVERLY HILLS, CA 90211


                       California TD Specialists
                       8190 East Kasier Blvd.
                       Anaheim, CA 92808
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document     Page 9 of 10
Case 1:19-bk-12274-VK   Doc 1 Filed 09/10/19 Entered 09/10/19 17:51:48   Desc
                        Main Document    Page 10 of 10
